Title: To James Madison from Gales & Seaton, 26 January 1818
From: Gales & Seaton
To: Madison, James


Honored Sir
Office of the National IntelligencerJan 26. 1818

Hereto adjoined is a copy of a letter which we have addressed to each Member of both Houses of Congress. We consider the work therein suggested, important to the public, but otherwise feel little anxiety for the result. We deem it respectful to trouble you with our views, as, if the work be undertaken, we shall look with confidence to your advice and direction, as to the authorities proper to be consulted, and the sources whence to look for the most correct and authentic materials. With the highest respect, We are your Obt Servants
Gales & Seaton
